Exhibit 10(e)

 

  

CONFIDENTIAL TREATMENT:

CLIFFS  NATURAL  RESOURCES  INC.  HAS  REQUESTED THAT THE OMITTED PORTIONS OF
THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. CLIFFS NATURAL RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS
OF THE DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

AMENDMENT TO

THE AMENDED AND RESTATED

PELLET SALE AND PURCHASE AGREEMENT

This Amendment is effective as of February 25, 2011 (“Amendment”) by and among
SEVERSTAL NORTH AMERICA, INC. (now known as SEVERSTAL DEARBORN, LLC), a Delaware
limited liability company (“Severstal”), CLIFFS SALES COMPANY, an Ohio
corporation (“Sales”), THE CLEVELAND-CLIFFS IRON COMPANY (“Iron”) and CLIFFS
MINING COMPANY (“Mining”, and collectively with Iron and Sales, “Cliffs”).
Severstal and Cliffs are individually referred to herein as a “Party” and
together as the “Parties”.

BACKGROUND

The Parties are currently operating under and pursuant to that certain Amended
and Restated Pellet Sale and Purchase Agreement dated January 1, 2006 (the
“Original Agreement”) as amended by (i) that certain Term Sheet dated April 29,
2008 (the “2008 Term Sheet”), (ii) that certain Term Sheet dated June 19, 2009
(the “2009 Term Sheet”) and (iii) that certain First Amendment to the Term Sheet
Dated June 19, 2009 (the “2009 Amendment”) (the three documents described in
items (i) through (iii) shall collectively be referred to as the “Terms
Sheets”). The Original Agreement as modified by the Term Sheets is referred to
herein as (the “Current Agreement”).

The Parties now desire to amend certain of the terms of that Current Agreement
by this Amendment with the ultimate intent of signing a new Amended and Restated
Pellet Sale and Purchase Agreement that incorporates the new agreement of the
Parties as expressed in the Original Agreement, the Term Sheets and this
Amendment.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

1. Amendments.

(a) Section 5(d)(i) of the Current Agreement shall be and hereby is amended by
adding to the end of that section the following language: **** .

For the year 2011, and for each year thereafter through and including the year
2022, the reference prices ****.

 

1



--------------------------------------------------------------------------------

  

CONFIDENTIAL TREATMENT:

CLIFFS  NATURAL  RESOURCES  INC.  HAS  REQUESTED THAT THE OMITTED PORTIONS OF
THIS DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED
CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT
OF 1934. CLIFFS NATURAL RESOURCES INC. HAS SEPARATELY FILED THE OMITTED PORTIONS
OF THE DOCUMENT WITH THE SECURITIES AND EXCHANGE COMMISSION.

(ii) In the 2008 Term Sheet, the first two sentences in the Third Paragraph
thereof under the Volume Section shall be deleted and replaced with the
following language:

“For the years 2010 through and including 2022, Cliffs shall supply to Severstal
and Severstal shall purchase from Cliffs 100% of Severstal’s blast furnace
pellet requirements, ****.

2. Consolidation of Agreements. The Parties further agree that (i) they shall
conform this provisions of this Amendment, and the terms of previously executed
term sheets, which have not been overridden by subsequent term sheets, with the
Original Agreement in order to create one definitive agreement between the
parties hereto, and (ii) such definitive agreement shall be completed and
executed on or before December 1, 2011.

3. Savings Provision. Except as expressly modified by this Amendment, all terms
and provisions of the Original Agreement and the Term Sheets shall remain in
full force and effect.

4. Governing Law. This Amendment shall be governed by Michigan law.

5. Counterparts and Signature. This Amendment may be executed in counterpart,
each of which shall be regarded as an original but together the counterparts
shall constitute a single binding agreement. Any signature to this Agreement
delivered via facsimile, electronic mail, or in .pdf format shall be deemed an
original for all purposes.

[Signature Page Immediately Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
day and year first above written.

 

SEVERSTAL DEARBORN, LLC fka

SEVERSTAL NORTH AMERICA, INC.

    CLIFFS SALES COMPANY By:   /s/ Mikhail Smirnov     By:   /s/ Donald J.
Gallagher Name:   Mikhail Smirnov     Name:   Donald J. Gallagher Title:   Vice
President of Purchasing     Title:   President     THE CLEVELAND - CLIFFS IRON
COMPANY       By:   /s/ David B. Blake       Name:   David B. Blake       Title:
  President     CLIFFS MINING COMPANY       By:   /s/ Donald J. Gallagher      
Name:   Donald J. Gallagher       Title:   President

 

3